DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Responsive to the applicant’s amendments, the previous rejections have been removed.

Allowable Subject Matter
Claims 2, 4, 9, 11, 16, and 18, are cancelled.
Claims 21-23, are new.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-23, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Brink ("Turn On or Off Mouse ClickLock in Windows", published: 3/23/2018, Windows TenForums, https://web.archive.org/web/20190201193757/https://www.tenforums.com/tutorials/106624-turn-off-mouse-clicklock-windows.html), and Negulescu et al. (US 20090201248 A1, published: 8/13/2009), does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art does not concurrently teach "in response to receiving the indication to switch from the gross cursor control mode to the engaged cursor control mode, switching from the gross cursor control mode to the engaged cursor control mode and (i) locking the cursor in the engaged state such that the cursor maintains the engaged state even after the first input from the cursor control device has terminated and (ii) locking the cursor control device such that only a keyboard may be used to move the selected screen object, wherein while the cursor is in the engaged state, the cursor is engaged on the selected screen object and the screen object remains selected and only the keyboard may be used to move the selected screen object".
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1, 8, and 15, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145